Citation Nr: 1827888	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to September 20, 2017, and in excess of 70 percent thereafter, for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3. Entitlement to an effective date prior to November 2, 2001 for the award of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Jessica Katt, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In February 2016, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is needed.


FINDINGS OF FACT

1. For the period prior to September 20, 2017, the Veteran's PTSD was characterized by occupational and social impairment, with deficiencies in most areas.

2. For the period starting September 20, 2017, the Veteran's PTSD has been characterized by occupational and social impairment, with deficiencies in most areas.

3. The Veteran's entitlement to service connection for PTSD arose on July 19, 1999.


CONCLUSIONS OF LAW

1. For the period prior to September 20, 2017, the criteria for a rating of 70 percent, and no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. For the period starting September 20, 2017, the criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).

3. An effective date of July 19, 1999, and no earlier, for the grant of service connection for PTSD is warranted. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.304, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings Generally

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disability on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

The Veteran's PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

PTSD

The Veteran contends that he is entitled to an increased rating for his PTSD because the current assigned ratings do not adequately represent the severity of his condition.  For the period prior to September 20, 2017, the evidence demonstrates that the Veteran's condition was characterized by occupational and social impairment with deficiencies in most areas.. 

The Veteran underwent VA examinations in February 2000, November 2001, November 2011 and July 2015.  During these examinations, he reported experiencing emotional blunting; dysphoria; insomnia; nightmares; irritability; depression; anxiety; isolation; hypervigilance; and, impaired judgment.  The Veteran denied suicidal ideation at the February 2000, November 2011 and July 2015 examinations; however, he claimed to be "chronically suicidal" in November 2001. November 2001 VA Examination, p. 6.  The Veteran reported difficulties with maintaining personal relationships due to anger and irritability. See February 2000 VA Examination, pp. 4-5; November 2001 VA Examination, p. 5.  The Veteran also reported working reduced hours; committing increased mistakes at work due to difficulty with concentration; having angry outbursts at work; and, gambling. November 2011 VA Examination, p. 7; July 2015 VA Examination, p. 1.  

Treatment records for this timeframe reflect that the Veteran experienced depression, anxiety, hypervigilance; concentration problems; guilt; emotional numbness; intrusive thoughts; difficulty making decisions; confusion; irritability; loss of interest; sleep impairment; isolation; and, interpersonal problems.  See May 2000 VA Treatment Records, pp. 2-4; February 2001 Third Party Correspondence, p. 1; June 2001 VA Treatment Records, pp. 1, 8-9; September 2010 VA Treatment Records, pp. 1, 3, 8, 14.  Symptoms such as suicidal ideation; impaired impulse control; inability to establish and maintain effective relationships; and, difficulty in adapting to stressful circumstances were also recorded during this period of time. See October 2011 VA Treatment Records, p. 1; September 2010 VA Treatment Records, pp. 4, 5, 8; May 2014 VA Treatment Records, p. 34; May 2014 VA Treatment Records, pp. 8, 9, 15, 16, 18, 24; May 2015 CAPRI, pp. 17, 23, 90, 94, 189, 192, 232, 235, 257.  A VA psychiatrist noted a history of suicidal ideation and two past suicide attempts during a May 2000 visit to VA, and panic attacks were noted during an April 2001 visit to VA. See May 2000 VA Treatment Records, p. 4; June 2001 VA Treatment Records, pp. 8-9.  

During the February 2016 hearing, the Veteran stated that he experienced panic attacks and once again emphasized his difficulty with concentration, sleep impairment and interpersonal relationships. February 2016 Hearing Transcript, pp. 6, 10.  In a March 2016 correspondence, the Veteran's significant other indicated that he was difficult to be around, and that he got angry and exploded over seemingly insignificant things.

In light of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's disability picture more closely approximates the picture contemplated at the 70 percent evaluation for the period prior to September 20, 2017.  The Board finds, however, that the Veteran's symptomatology has not approximated that required for 100 percent disability rating.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or symptoms of similar severity.  However, the evidence demonstrates persistent suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances including work; and, an inability to establish and maintain effective relationships.  The Board finds that the frequency and severity of the symptoms for this period most closely approximate those contemplated by a 70 percent disability rating.  Accordingly, the Board concludes that the weight of the evidence preponderates in favor of a finding of entitlement to a 70 percent rating, and no higher, for PTSD for the period prior to September 20, 2017.

For the period starting September 20, 2017, the Board finds that the evidence fails to demonstrate total occupational and social impairment.  The Veteran underwent a VA examinations in October 2017 and March 2018 and the examiners noted symptoms of hypervigilance; problems with concentration; sleep impairment; avoidance; isolation; angry outbursts; mild memory loss; impaired judgment; suicidal ideation; near-continuous panic or depression affecting ability to function independently; and, impaired impulse control.  The October 2017 examiner observed that the Veteran was dressed cleanly with good grooming, logical thought process, and no evidence of hallucination, delusion or obsessive thinking.  The March 2018 examiner observed that the Veteran's clothes were slightly dirty but that his hygiene was satisfactory.

The Veteran's VA treatment records largely reflect a similar level of severity of symptoms.  In a January 2018 treatment record, the Veteran reported suicidal ideation and isolation from his family. See February 2018 CAPRI, p. 14.  The psychologist observed the Veteran's mood as dysthymic with an appropriate affect.  His speech and thought content were normal and there was no evidence of psychotic processes.  The Veteran denied any hallucinations and his insight and judgement were noted as good.

For the period starting September 20, 2017, the Board finds that the evidence preponderates against a finding of entitlement to a rating in excess of 70 percent.  The evidence does not demonstrate total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran's impaired impulse control, suicidal ideation, impaired judgment, and inability to establish and maintain effective relationships most closely approximate the severity of symptoms contemplated by a 70 percent rating.  Thus, the Board concludes that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 70 percent for PTSD for the period starting September 20, 2017. 

Earlier Effective Date

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

Service connection for PTSD requires medical evidence diagnosing the condition; credible supporting evidence that the claimed in-service stressor occurred; and, a link, established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence weighs in favor of a finding of an effective date of July 19, 1999 for the award of service connection for PTSD.  The Veteran's original claim for service connection was received on April 16, 1998.  The Veteran did not submit medical evidence of a diagnosis of PTSD until August 1999.  In a letter to VA dated July 19, 1999, the Veteran's private counselor indicated that the Veteran had a diagnosis of PTSD as defined by the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition. August 1999 Third Party Correspondence, p. 1.  The letter indicated that the provider had treated the Veteran since November 18, 1998; however, there is no indication that the Veteran was treated for PTSD as of that date.  VA requested the Veteran's treatment records from this provider but these documents were never provided by the provider or the Veteran.  Accordingly, the earliest medical evidence of a diagnosis of PTSD is dated July 19, 1999 and this is the date entitlement to service connection arose.  Thus, an earlier effective date of July 19, 1999, and no earlier, for the award of service connection for PTSD is warranted.


ORDER

An increased rating of 70 percent, and no higher, for PTSD for the period prior to September 20, 2017 is granted.

For the period starting September 20, 2017, a rating in excess of 70 percent for PTSD is denied.

An effective date of July 19, 1999, and no earlier, for the grant of service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran submitted an application for TDIU in January 2018 and remarked that he was unemployable due to an injury to his nonservice-connected elbow injury and service-connected PTSD.  In January 2018, the Veteran underwent vocational rehabilitation counseling and the report indicates that the functional impairment of the Veteran's PTSD included difficulty getting along with others, difficulty working with the public, and distrust of authority.  There are other nonservice-connected disabilities listed as contributing to the Veteran's unemployability which cause the report to be unclear as to whether the effects of the Veteran's service-connected disabilities have rendered him unemployable.  Accordingly, on remand the Veteran should be afforded a VA examination to assess the impact of the Veteran's service-connected disability on his ability to obtain and maintain substantial gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated treatment records and associate them with the claims file.

2. After all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate examiner to ascertain the collective impact of the Veteran's service-connected disabilities (currently only PTSD) on his ability to work.  If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical, education and employment history; day-to-day functioning; and, industrial capacity.  The examiner should address the Veteran's current ability to function in an occupational environment.

If the Veteran is felt to be capable of work despite the service-connected disabilities, the examiner should indicate what type of work the Veteran is capable of as well as any accommodations that would be necessary due to service-connected disabilities.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


